
	
		II
		111th CONGRESS
		2d Session
		S. 3842
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Leahy (for himself,
			 Mr. Franken, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect crime victims’ rights, to eliminate the
		  substantial backlog of DNA samples collected from crime scenes and convicted
		  offenders, to improve and expand the DNA testing capacity of Federal, State,
		  and local crime laboratories, to increase research and development of new DNA
		  testing technologies, to develop new training programs regarding the collection
		  and use of DNA evidence, to provide post conviction testing of DNA evidence to
		  exonerate the innocent, to improve the performance of counsel in State capital
		  cases, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Justice for All Reauthorization
			 Act of 2010.
		2.Crime victims'
			 rightsSection 3771 of title
			 18, United States Code, is amended—
			(1)in subsection
			 (a), by adding at the end the following:
				
					(9)The right to be
				informed of the rights under this section and the services described in section
				503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c))
				and provided contact information for the Office of the Victims' Rights
				Ombudsman of the Department of
				Justice.
					;
			(2)in subsection
			 (d)(3), in the fifth sentence, by inserting , unless the litigants, with
			 the approval of the court, have stipulated to a different time period for
			 consideration before the period; and
			(3)in subsection
			 (e)—
				(A)by striking
			 this chapter, the term and inserting the following: “this
			 chapter:
					
						(1)Court of
				appealsThe term court of appeals means—
							(A)for a violation
				of the United States Code, the United States court of appeals for the judicial
				district in which a defendant is being prosecuted; and
							(B)for a violation
				of the District of Columbia Code, the District of Columbia Court of
				Appeals.
							(2)Crime
				victim
							(A)In
				generalThe term
							;
				
				(B)by striking
			 In the case and inserting the following:
					
						(B)Minors and
				certain other victimsIn the
				case
						;
				and
				(C)by adding at the
			 end the following:
					
						(3)District court;
				courtThe terms district court and
				court include the Superior Court of the District of
				Columbia.
						.
				3.Authorization of
			 appropriations for grants for crime victims
			(a)Crime victims
			 legal assistance grantsSection 103(b) of the Justice for All Act
			 of 2004 (Public Law 108–405; 118 Stat. 2264) is amended—
				(1)in paragraph (1),
			 by striking $2,000,000 and all that follows through
			 2009 and inserting $5,000,000 for each of fiscal years
			 2011, 2012, 2013, 2014, and 2015;
				(2)in paragraph (2),
			 by striking $2,000,000 and all that follows through
			 2009, and inserting $5,000,000 for each of fiscal years
			 2011, 2012, 2013, 2014, and 2015;
				(3)in paragraph (3),
			 by striking $300,000 and all that follows through
			 2009, and inserting $500,000 for each of fiscal years
			 2011, 2012, 2013, 2014, and 2015;
				(4)in paragraph (4),
			 by striking $7,000,000 and all that follows through
			 2009, and inserting $11,000,000 for each of fiscal years
			 2011, 2012, 2013, 2014, and 2015; and
				(5)in paragraph (5),
			 by striking $5,000,000 and all that follows through
			 2009, and inserting $7,000,000 for each of fiscal years
			 2011, 2012, 2013, 2014, and 2015.
				(b)Crime victims
			 notification grantsSection 1404E(c) of the Victims of Crime Act
			 of 1984 (42 U.S.C. 10603e(c)) is amended by striking this
			 section— and all that follows and inserting this section
			 $5,000,000 for each of the fiscal years 2011, 2012, 2013, 2014 and
			 2015..
			4.Debbie Smith DNA
			 Backlog Grant Program
			(a)In
			 generalSection 2 of the DNA
			 Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended to read
			 as follows:
				
					2.The Debbie Smith
				DNA Backlog Grant Program
						(a)DefinitionsIn
				this section—
							(1)the term
				backlog for DNA case work has the meaning given that term by the
				Director, in accordance with subsection (b)(3);
							(2)the term
				Combined DNA Index System means the Combined DNA Index System of
				the Federal Bureau of Investigation;
							(3)the term
				Director means the Director of the National Institute of
				Justice;
							(4)the term
				emergency response provider has the meaning given that term in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
							(5)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				American Samoa, Guam, and the Northern Mariana Islands.
							(b)Establishment
				of protocols, technical assistance, and definitions of evidence backlog for DNA
				case work
							(1)Protocols and
				practicesNot later than 18 months after the date of enactment of
				the Justice for All Reauthorization Act of
				2010, the Director shall develop and publish a description of
				protocols and practices the Director considers appropriate for the accurate,
				timely, and effective collection and processing of DNA evidence, including
				protocols and practices specific to sexual assault cases, which shall address
				appropriate steps in the investigation of cases that might involve DNA
				evidence, including—
								(A)how to
				determine—
									(i)which evidence is
				to be collected by law enforcement personnel and forwarded for testing;
									(ii)the preferred
				order in which evidence from the same case is to be tested; and
									(iii)the preferred
				order in which evidence from different cases is to be tested;
									(B)the establishment
				of a reasonable period of time in which evidence is to be forwarded by
				emergency response providers, law enforcement personnel, and prosecutors to a
				laboratory for testing;
								(C)the establishment
				of reasonable periods of time in which each stage of analytical laboratory
				testing is to be completed; and
								(D)systems to
				encourage communication within a State or unit of local government among
				emergency response providers, law enforcement personnel, prosecutors, courts,
				defense counsel, crime laboratory personnel, and crime victims regarding the
				status of crime scene evidence to be tested.
								(2)Technical
				assistance and trainingThe Director shall make available
				technical assistance and training to support States and units of local
				government in adopting and implementing the protocols and practices developed
				under paragraph (1) on and after the date on which the protocols and practices
				are published.
							(3)Definition of
				backlog for DNA case workThe Director shall develop and publish
				a definition of the term backlog for DNA case work for purposes of
				this section—
								(A)taking into
				consideration the different stages at which a backlog may develop, including
				the investigation and prosecution of a crime by law enforcement personnel,
				prosecutors, and others, and the laboratory analysis of crime scene samples;
				and
								(B)which may include
				different criteria or thresholds for the different stages.
								(c)Authorization
				of grants for the collection and processing of DNA evidence by law
				enforcement
							(1)PurposeThe
				Attorney General may make grants to States or units of local government which
				may be used to—
								(A)ensure that the
				collection and processing of DNA evidence from crimes, including sexual assault
				and other serious violent crimes, is carried out in an appropriate and timely
				manner;
								(B)eliminate
				existing backlogs for DNA case work, including backlogs from sexual assault
				cases; and
								(C)ensure effective
				communication among emergency response providers, law enforcement personnel,
				prosecutors, courts, defense counsel, crime laboratory personnel, and crime
				victims regarding the status of crime scene evidence to be tested.
								(2)ApplicationA
				State or unit of local government desiring a grant under this subsection shall
				submit to the Attorney General an application in such form and containing such
				information as the Attorney General may require, which shall include—
								(A)providing
				assurances that the State or unit of local government has implemented, or will
				implement not later than 120 days after the date of the application, a
				comprehensive plan for the expeditious collection and processing of DNA
				evidence in accordance with this section; and
								(B)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for the purpose specified in each of subparagraphs
				(A), (B), and (C) of paragraph (1).
								(3)Collection and
				processing of samplesA plan described in paragraph
				(2)(A)—
								(A)shall require a
				State or unit of local government to—
									(i)adopt the
				appropriate protocols and practices developed under subsection (b)(1);
				and
									(ii)ensure that
				emergency response providers, law enforcement personnel, prosecutors, and crime
				laboratory personnel within the jurisdiction of the State or unit of local
				government receive training on the content and appropriate use of the protocols
				and practices; and
									(B)may include the
				development and implementation within the State or unit of local government of
				an evidence tracking system to ensure effective communication among emergency
				response providers, law enforcement personnel, prosecutors, defense counsel,
				courts, crime laboratory personnel, and crime victims regarding the status of
				crime scene evidence subject to DNA analysis.
								(4)Reporting and
				publication of DNA backlogs
								(A)In
				generalA plan described in paragraph (2)(A) shall require a
				State or unit of local government to submit to the Attorney General an annual
				report reflecting the current backlog for DNA case work within the jurisdiction
				in which the funds are used, which shall include—
									(i)a
				specific breakdown of the number of sexual assault cases that are in a backlog
				for DNA case work and the percentage of the amounts received under the grant
				allocated to reducing the backlog of DNA case work in sexual assault
				cases;
									(ii)for each case
				that is in a backlog for DNA case work, the identity of each agency, office, or
				contractor of the State or unit of local government in which work necessary to
				complete the DNA analysis is pending; and
									(iii)any other
				information the Attorney General determines appropriate.
									(B)CompilationThe
				Attorney General shall annually compile and publish the reports submitted under
				subparagraph (A) on the website of the Department of Justice.
								(d)Authorization
				of grants for DNA testing and analysis by laboratories
							(1)PurposeThe
				Attorney General may make grants to States or units of local government
				to—
								(A)carry out, for
				inclusion in the Combined DNA Index System, DNA analyses of samples collected
				under applicable legal authority;
								(B)carry out, for
				inclusion in the Combined DNA Index System, DNA analyses of samples from crime
				scenes, including samples from rape kits, samples from other sexual assault
				evidence, and samples taken in cases without an identified suspect;
								(C)increase the
				capacity of laboratories owned by the State or unit of local government to
				carry out DNA analyses of samples specified in subparagraph (A) or (B);
								(D)collect DNA
				samples specified in subparagraph (A); and
								(E)ensure that DNA
				testing and analysis of samples from crimes, including sexual assault and other
				serious violent crimes, are carried out in a timely manner.
								(2)ApplicationA
				State or unit of local government desiring a grant under this subsection shall
				submit to the Attorney General an application in such form and containing such
				information as the Attorney General may require, which shall include—
								(A)providing
				assurances that the State or unit of local government has implemented, or will
				implement not later than 120 days after the date of the application, a
				comprehensive plan for the expeditious DNA analysis of samples in accordance
				with this section;
								(B)certifying that
				each DNA analysis carried out under the plan shall be maintained in accordance
				with the privacy requirements described in section 210304(b)(3) of the Violent
				Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14132(b)(3));
								(C)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use to carry out DNA analyses of samples described in
				paragraph (1)(A) and the percentage of the amounts the State or unit of local
				government shall use to carry out DNA analyses of samples described in
				paragraph (1)(B);
								(D)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for a purpose described in paragraph (1)(C);
								(E)if submitted by a
				unit of local government, certifying that the unit of local government has
				taken, or is taking, all necessary steps to ensure that the unit of local
				government is eligible to include in the Combined DNA Index System, directly or
				through a State law enforcement agency, all analyses of samples for which the
				unit of local government has requested funding; and
								(F)specifying the
				percentage of the amounts received under the grant that the State or unit of
				local government shall use for the purpose described in paragraph
				(1)(D).
								(3)Analysis of
				samples
								(A)In
				generalA plan described in paragraph (2)(A) shall require that,
				except as provided in subparagraph (C), each DNA analysis be carried out in a
				laboratory that—
									(i)satisfies quality
				assurance standards; and
									(ii)is—
										(I)operated by the
				State or a unit of local government; or
										(II)operated by a
				private entity pursuant to a contract with the State or a unit of local
				government.
										(B)Quality
				assurance standards
									(i)In
				generalThe Director of the Federal Bureau of Investigation shall
				maintain and make available to States and units of local government a
				description of quality assurance protocols and practices that the Director of
				the Federal Bureau of Investigation considers adequate to assure the quality of
				a forensic laboratory.
									(ii)Existing
				standardsFor purposes of this paragraph, a laboratory satisfies
				quality assurance standards if the laboratory satisfies the quality control
				requirements described in paragraphs (1) and (2) of section 210304(b) of the
				Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C.
				14132(b)).
									(4)Use of vouchers
				or contracts for certain purposes
								(A)In
				generalA grant for a purpose specified in subparagraph (A), (B),
				(E), or (F) of paragraph (1) may be made in the form of a voucher or contract
				for laboratory services, even if the laboratory makes a reasonable profit for
				the services.
								(B)RedemptionA
				voucher or contract under subparagraph (A) may be redeemed at a laboratory
				operated on a nonprofit or for-profit basis, by a private entity that satisfies
				quality assurance standards and has been approved by the Attorney
				General.
								(C)PaymentsThe
				Attorney General may use amounts appropriated to carry out this section to make
				payments to a laboratory described under subparagraph (B).
								(5)Reporting and
				publication of DNA backlogs
								(A)In
				generalA plan described in paragraph (2)(A) shall require the
				State or unit of local government to submit to the Attorney General an annual
				report reflecting the backlog for DNA case work within the jurisdiction in
				which the funds will be used, which shall include—
									(i)a
				specific breakdown of the number of sexual assault cases that are in a backlog
				for DNA case work and the percentage of the amounts received under the grant
				allocated to reducing the backlog of DNA case work in sexual assault
				cases;
									(ii)for each case
				that is in a backlog for DNA case work, the identity of each agency, office, or
				contractor of the State or unit of local government in which work necessary to
				complete the DNA analysis is pending; and
									(iii)any other
				information the Attorney General determines appropriate.
									(B)CompilationThe
				Attorney General shall annually compile and publish the reports submitted under
				subparagraph (A) on the website of the Department of Justice.
								(e)Formula for
				distribution of grants
							(1)In
				generalSubject to paragraphs (2) and (3), the Attorney General
				shall distribute grant amounts, and establish appropriate grant conditions
				under this section, in conformity with a formula or formulas that are designed
				to effectuate a distribution of funds among States and units of local
				government applying for grants under this section that—
								(A)maximizes the
				effective use of DNA technology to solve crimes and protect public safety;
				and
								(B)allocates grants
				among States and units of local government fairly and efficiently, across rural
				and urban jurisdictions, to address States and units of local government in
				which significant backlogs for DNA case work exist, by considering—
									(i)the number of
				offender and casework samples awaiting DNA analysis in a State or unit of local
				government;
									(ii)the population
				in the State or unit of local government;
									(iii)the number of
				part 1 violent crimes in the State or unit of local government; and
									(iv)the availability
				of resources to train emergency response providers, law enforcement personnel,
				prosecutors, and crime laboratory personnel on the effectiveness of appropriate
				and timely DNA collection, processing, and analysis.
									(2)Minimum
				amountThe Attorney General shall allocate to each State not less
				than 0.50 percent of the total amount appropriated in a fiscal year for grants
				under this section, except that the United States Virgin Islands, American
				Samoa, Guam, and the Northern Mariana Islands shall each be allocated 0.125
				percent of the total amount appropriated in a fiscal year for grants under this
				section.
							(3)LimitationIn
				distributing grant amounts under paragraph (1), the Attorney General shall
				ensure that for each of fiscal years 2011 through 2015, not less than 40
				percent of the grant amounts are awarded for purposes described in subsection
				(d)(1)(B).
							(f)Restrictions on
				use of fund
							(1)NonsupplantingFunds
				made available under this section shall not be used to supplant funds of a
				State or unit of local government, and shall be used to increase the amount of
				funds that would, in the absence of Federal funds, be made available from the
				State or unit of local government for the purposes described in this
				Act.
							(2)Administrative
				costsA State or unit of local government may not use more than 3
				percent of the amounts made available under a grant under this section for
				administrative expenses relating to the grant.
							(g)Reports to the
				Attorney GeneralEach State or unit of local government that
				receives a grant under this section shall submit to the Attorney General, for
				each year in which funds from a grant received under this section are expended,
				a report at such time and in such manner as the Attorney General may reasonably
				require, that contains—
							(1)a summary of the
				activities carried out under the grant and an assessment of whether such
				activities are meeting the needs identified in the application; and
							(2)such other
				information as the Attorney General may require.
							(h)Reports to
				CongressNot later than 90 days after the end of each fiscal year
				for which grants are made under this section, the Attorney General shall submit
				to Congress a report that includes—
							(1)the aggregate
				amount of grants made under this section to each State or unit of local
				government for the fiscal year;
							(2)a summary of the
				information provided by States or units of local government receiving grants
				under this section; and
							(3)a description of
				the priorities and plan for awarding grants among eligible States and units of
				local government, and how the plan will ensure the effective use of DNA
				technology to solve crimes and protect public safety.
							(i)Expenditure
				records
							(1)In
				generalEach State or unit of local government that receives a
				grant under this section shall keep such records as the Attorney General may
				require to facilitate an effective audit of the receipt and use of grant funds
				received under this section.
							(2)AccessEach
				State or unit of local government that receives a grant under this section
				shall make available, for the purpose of audit and examination, any records
				relating to the receipt or use of the grant.
							(j)Use of funds
				for accreditation and auditsThe Attorney General may distribute
				not more than 1 percent of the amounts made available for grants under this
				section for a fiscal year—
							(1)to States or
				units of local government to defray the costs incurred by laboratories operated
				by each such State or unit of local government in preparing for accreditation
				or reaccreditation;
							(2)in the form of
				additional grants to States, units of local government, or nonprofit
				professional organizations of persons actively involved in forensic science and
				nationally recognized within the forensic science community to—
								(A)defray the costs
				of external audits of laboratories operated by the State or unit of local
				government, which participates in the National DNA Index System, to determine
				whether the laboratory is in compliance with quality assurance
				standards;
								(B)assess compliance
				with any plans submitted to the Director that detail the use of funds received
				by States or units of local government under this section; and
								(C)support capacity
				building efforts; and
								(3)in the form of
				additional grants to nonprofit professional associations actively involved in
				forensic science and nationally recognized within the forensic science
				community to defray the costs of training persons who conduct external audits
				of laboratories operated by States and units of local government and which
				participate in the National DNA Index System.
							(k)Use of funds
				for other forensic sciencesThe Attorney General may make a grant
				under this section to a State or unit of local government to alleviate a
				backlog of cases with respect to a forensic science other than DNA analysis if
				the State or unit of local government—
							(1)certifies to the
				Attorney General that in such State or unit—
								(A)all of the
				purposes set forth in subsections (c) and (d) have been met;
								(B)there is not a
				backlog for DNA case work, as defined by the Director in accordance with
				subsection (b)(3); and
								(C)there is no need
				for significant laboratory equipment, supplies, or additional personnel for
				timely processing of DNA case work or offender samples; and
								(2)demonstrates to
				the Attorney General that the State or unit of local government requires
				assistance in alleviating a backlog of cases involving a forensic science other
				than DNA analysis.
							(l)External audits
				and remedial effortsIf a laboratory operated by a State or unit
				of local government which has received funds under this section has undergone
				an external audit conducted to determine whether the laboratory is in
				compliance with standards established by the Director of the Federal Bureau of
				Investigation, and, as a result of the audit, identifies measures to remedy
				deficiencies with respect to the compliance by the laboratory with the
				standards, the State or unit of local government shall implement any such
				remediation as soon as practicable.
						(m)Penalty for
				noncompliance
							(1)In
				generalThe Attorney General shall annually compile a list of the
				States and units of local government receiving a grant under this section that
				have failed to provide the information required under subsection (c)(4)(A),
				(d)(5)(A), or (g). The Attorney General shall publish each list complied under
				this paragraph on the website of the Department of Justice.
							(2)Reduction in
				grant fundsFor any State or local government that the Attorney
				General determines has failed to provide the information required under
				subsection (c)(4)(A), (d)(5)(A), or (g), the Attorney General may not award a
				grant under this section for the fiscal year after the fiscal year to which the
				determination relates in an amount that is more than 50 percent of the amount
				the State or local government would have otherwise received.
							(n)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Attorney General for grants under subsections (c) and (d) $151,000,000 for each
				of fiscal years 2011 through
				2015.
						.
			(b)Report
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director of the Federal Bureau of Investigation shall evaluate
			 the policies, standards, and protocols relating to the use of private
			 laboratories in the analysis of DNA evidence, including the mandatory technical
			 review of all outsourced DNA evidence by public laboratories prior to uploading
			 DNA profiles into the Combined DNA Index System of the Federal Bureau of
			 Investigation. The evaluation shall take into consideration the need to reduce
			 DNA evidence backlogs while guaranteeing the integrity of the Combined DNA
			 Index System.
				(2)Report to
			 CongressNot later than 30 days after the date on which the
			 Director of the Federal Bureau of Investigation completes the evaluation under
			 paragraph (1), the Director shall submit to Congress a report of the findings
			 of the evaluation and any proposed policy changes.
				(c)Transition
			 provision
				(1)DefinitionIn
			 this subsection, the term transition date means the day after the
			 latter of—
					(A)the date on which
			 the Director of the National Institute of Justice publishes a definition of the
			 term backlog for DNA case work in accordance with section 2(b)(3)
			 of the DNA Analysis Backlog Elimination Act of 2000, as amended by subsection
			 (a); and
					(B)the date on which
			 the Director of the National Institute of Justice publishes a description of
			 protocols and practices in accordance with section 2(b)(1) of the DNA Analysis
			 Backlog Elimination Act of 2000, as amended by subsection (a).
					(2)Grant
			 authorityNotwithstanding the amendments made by subsection
			 (a)—
					(A)the Attorney
			 General may make grants under section 2 of the DNA Analysis Backlog Elimination
			 Act of 2000 (42 U.S.C. 14135), as in effect on the day before the date of
			 enactment of this Act, until the transition date; and
					(B)the Attorney
			 General may not make a grant under section 2 of the DNA Analysis Backlog
			 Elimination Act of 2000, as amended by subsection (a), until the transition
			 date.
					5.Rape exam
			 paymentsSection 2010 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4) is
			 amended—
			(1)in subsection (a)(1)—
				(A)by striking entity incurs the
			 full and inserting the following: “entity—
					
						(A)incurs the
				full
						;
				(B)by striking the period at the end and
			 inserting ; and; and
				(C)by adding at the end the following:
					
						(B)coordinates with regional health care
				providers to notify victims of sexual assault of the availability of rape exams
				at no cost to the victims.
						;
				
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by adding or at the end;
				(B)in paragraph (2),
			 by striking ; or and inserting a period; and
				(C)by striking
			 paragraph (3); and
				(3)in subsection
			 (d), by striking (d) Rule
			 of Construction.— and all that follows through the end
			 of paragraph (1) and inserting the following:
				
					(d)Noncooperation
						(1)In
				generalTo be in compliance with this section, a State, Indian
				tribal government, or unit of local government shall comply with subsection (b)
				without regard to whether the victim participates in the criminal justice
				system or cooperates with law
				enforcement.
						.
			6.Additional
			 reauthorizations
			(a)DNA research
			 and developmentSection 305(c) of the Justice for All Act of 2004
			 (42 U.S.C. 14136b(c)) is amended by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2011 through
			 2015.
			(b)FBI DNA
			 programsSection 307(a) of the Justice for All Act of 2004
			 (Public Law 108–405; 118 Stat. 2275) is amended by striking fiscal years
			 2005 through 2009 and inserting fiscal years 2011 through
			 2015.
			(c)DNA
			 Identification of missing personsSection 308(c) of the Justice
			 for All Act of 2004 (42 U.S.C. 14136d(c)) is amended by striking fiscal
			 years 2005 through 2009 and inserting fiscal years 2011 through
			 2015.
			7.Paul Coverdell
			 Forensic Sciences Improvement GrantsSection 1001(a)(24) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is
			 amended—
			(1)in subparagraph
			 (H), by striking and at the end;
			(2)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(K)$35,000,000 for
				each of fiscal years 2011 through 2015.
					.
				
			8.Improving the
			 quality of representation in State capital casesSection 426 of the Justice for All Act of
			 2004 (42 U.S.C. 14163e) is amended—
			(1)in subsection
			 (a), by striking $75,000,000 for each of fiscal years 2005 through
			 2009 and inserting $50,000,000 for each of fiscal years 2011
			 through 2015; and
			(2)in subsection
			 (b), by inserting before the period at the end the following: , or upon
			 a showing of good cause, and at the discretion of the Attorney General, the
			 State may determine a fair allocation of funds across the uses described in
			 sections 421 and 422..
			9.Post-conviction
			 DNA testing
			(a)In
			 generalSection 3600 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(B)(i), by striking death; and
					(B)in paragraph
			 (3)(A), by striking and the applicant did not— and all that
			 follows through knowingly fail to request and inserting
			 and the applicant did not knowingly fail to request; and
					(2)in subsection
			 (g)(2)(B), by striking death.
				(b)Preservation of
			 biological evidenceSection 3600A(c) of title 18, United States
			 Code, is amended—
				(1)by striking
			 paragraph (2); and
				(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.
				10.Incentive
			 grants to States to ensure consideration of claims of actual innocence
			(a)In
			 generalSection 413 of the
			 Justice for All Act of 2004 (42 U.S.C. 14136 note) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2011 through 2015;
			 and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)provide a
				certification by the chief legal officer of the State in which the eligible
				entity operates or the chief legal officer of the jurisdiction in which the
				funds will be used for the purposes of the grants, that the State or
				jurisdiction—
							(A)provides DNA
				testing of specified evidence under a State statute to persons convicted after
				trial and under a sentence of imprisonment or death for a State felony offense,
				in a manner that ensures a reasonable process for resolving claims of actual
				innocence consistent with section 3600(a) of title 18, United States Code
				(which may include making post-conviction DNA testing available in cases in
				which the testing would not be required under that section) and, if the results
				of the testing exclude the applicant as the perpetrator of the offense, permits
				the applicant to apply for post-conviction relief, notwithstanding any
				provision of law that would otherwise bar the application as untimely;
				and
							(B)preserves
				biological evidence under a State statute or a State or local rule, regulation,
				or practice in a manner intended to ensure that reasonable measures are taken
				by the State or jurisdiction to preserve biological evidence secured in
				relation to the investigation or prosecution of a State felony offense
				(including, at a minimum murder, non-negligent manslaughter and sexual
				offenses) in a manner consistent with section 3600A of title 18, United States
				(which may require preservation of biological evidence for longer than the
				period of time that the evidence would be required to be preserved under that
				section).
							.
				(b)Authorization
			 of appropriationsSection 412(b) of the Justice for All Act of
			 2004 (42 U.S.C. 14136e(b)) is amended—
				(1)by striking
			 fiscal years 2005 through 2009 and inserting fiscal years
			 2011 through 2015; and
				(2)by striking
			 $5,000,000 and inserting $10,000,000.
				11.Establishment
			 of national standards promulgated by NIJ
			(a)In
			 generalSubtitle A of title
			 IV of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2278) is
			 amended by adding at the end the following:
				
					414.Establishment
				of national standards promulgated by NIJ
						(a)In
				generalThe Director of the
				National Institute of Justice shall—
							(1)establish best practices for evidence
				retention; and
							(2)assist State, local, and tribal governments
				in adopting and implementing the best practices established under paragraph
				(1).
							(b)DeadlineNot later than 1 year after the date of
				enactment of this section, the Director of the National Institute of Justice
				shall publish the best practices established under subsection
				(a)(1).
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260) is amended by
			 inserting after the item relating to section 413 the following:
				
					
						Sec. 414. Establishment of national standards promulgated by
				NIJ.
					
					.
			12.Effective
			 administration of criminal justice
			(a)Short
			 titleThis section may be cited as the Effective
			 Administration of Criminal Justice Act of 2010.
			(b)Strategic
			 planningSection 502 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—
				(1)by inserting
			 (a) In
			 General.— before To request a grant;
			 and
				(2)by adding at the
			 end the following:
					
						(6)A comprehensive
				State-wide plan detailing how grants received under this section will be used
				to improve the administration of the criminal justice system, which
				shall—
							(A)be designed in
				consultation with local governments, and all segments of the criminal justice
				system, including judges, prosecutors, law enforcement personnel, corrections
				personnel, and providers of indigent defense services, victim services,
				juvenile justice delinquency prevention programs, community corrections, and
				reentry services;
							(B)include a
				description of how the State will allocate funding within and among each of the
				uses described in subparagraphs (A) through (G) of section 501(a)(1);
							(C)describe the
				process used by the State for gathering evidence-based data and developing and
				using evidence-based and evidence-gathering approaches in support of funding
				decisions; and
							(D)be updated every
				5 years, with annual progress reports that—
								(i)address changing
				circumstances in the State, if any;
								(ii)describe how the
				State plans to adjust funding within and among each of the uses described in
				subparagraphs (A) through (G) of section 501(a)(1);
								(iii)provide an
				ongoing assessment of need;
								(iv)discuss the
				accomplishment of goals identified in any plan previously prepared under this
				paragraph; and
								(v)reflect how the
				plan influenced funding decisions in the previous year.
								(b)Technical
				assistance
							(1)Strategic
				planningNot later than 90 days after the date of enactment of
				this subsection, the Attorney General shall begin to provide technical
				assistance to States and local governments requesting support to develop and
				implement the strategic plan required under subsection (a)(6).
							(2)Protection of
				constitutional rightsNot later than 90 days after the date of
				enactment of this subsection, the Attorney General shall begin to provide
				technical assistance to States and local governments, including any agent
				thereof with responsibility for administration of justice, requesting support
				to meet the obligations established by the Sixth Amendment to the Constitution
				of the United States, which shall include—
								(A)public
				dissemination of practices, structures, or models for the administration of
				justice consistent with the requirements of the Sixth Amendment; and
								(B)assistance with
				adopting and implementing a system for the administration of justice consistent
				with the requirements of the Sixth Amendment.
								(3)Authorization
				of appropriationsThere is authorized to be appropriated
				$5,000,000 for each of fiscal years 2011 through 2015 to carry out this
				subsection.
							.
				(c)Protection of
			 constitutional rights
				(1)Unlawful
			 conductIt shall be unlawful for any governmental authority, or
			 any agent thereof, or any person acting on behalf of a governmental authority,
			 to engage in a pattern or practice of conduct by officials or employees of any
			 governmental agency with responsibility for the administration of justice,
			 including the administration of programs or services that provide appointed
			 counsel to indigent defendants, that deprives persons of their rights to
			 assistance of counsel as protected under the Sixth Amendment and Fourteenth
			 Amendment to the Constitution of the United States.
				(2)Civil action by
			 Attorney GeneralWhenever the Attorney General has reasonable
			 cause to believe that a violation of paragraph (1) has occurred, the Attorney
			 General, for or in the name of the United States, may, in a civil action,
			 obtain appropriate equitable and declaratory relief to eliminate the pattern or
			 practice.
				(3)Effective
			 dateThis subsection shall take effect 2 years after the date of
			 enactment of this Act.
				
